     Case 1:20-cv-00238-DAD-SKO Document 33 Filed 11/16/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   FATTE ALBERTS, a California                       No. 1:20-cv-00238-DAD-SKO
     partnership,
12
                        Plaintiff,
13                                                     NOTICE REGARDING DEFENDANT
            v.                                         MICHAEL JENSEN’S EX PARTE
14                                                     COMMUNICATION
     PIZZAMAN’S PAVILION and MICHAEL
15   JENSEN,
16                      Defendants.
17

18
            On November 11, 2020, court staff received an ex parte communication from defendant
19
     Michael Jensen seeking guidance on various matters including a request for assistance in
20
     obtaining counsel on behalf of defendant Pizzaman’s Pavilion.1 The message the court received
21
     is copied below:
22

23                  Hello ,
24                  I am inquiring about           policy   and/or   procedure    for   an
                    indigent defendant.
25
                    My motion to dismiss was denied in the case above and the
26
27   1
       The court again notes that although defendant Pizzaman’s Pavilion appears on the docket as
     representing itself, this entry on the docket is in error. Consistent with federal law, Local Rule
28   183 provides that “[a] corporation or other entity may appear only by an attorney.”
                                                         1
     Case 1:20-cv-00238-DAD-SKO Document 33 Filed 11/16/20 Page 2 of 2


 1                  federal court states that i [sic] will need to secure an attorney in
                    order to be heard.
 2
                    As you are aware, we have been in a six month shut down due to
 3                  COVID 19, and my business was deemed non-essential in my
                    County, and I am about to lose my entire business and cannot afford
 4                  $30k for an attorney in a court that is nine hours away from me.

 5                  This is definitely the wrong court but the judge believes it is the
                    correct venue.
 6
                    Can you please inform me of the procedure i [sic] would have to
 7                  follow without being able to secure legal representation?.

 8                  Is there legal penalties for being so broke that an attorney is out of
                    the question?
 9
                    I appreciate your time in this matter.
10
                    Mike Jensen
11

12   Email from Michael Jensen to courtroom deputy Jami Thorp (Nov. 11, 2020 10:03 PST).

13          The court cannot provide legal advice to litigants, including litigants proceeding pro se.

14   The court also cannot engage in ex parte communications with litigants or their counsel. To the

15   extent defendant Jensen has need to communicate with the court again by email, he is directed to

16   copy counsel for the plaintiff on any such communications sent to the court.

17          The court will provide the following sources of information to defendant Jensen; however,

18   the provision of these links is not to be construed as a recommendation, endorsement, or

19   requirement by the court:

20          •    Representing Yourself (Pro Se Litigant), U.S. District Court for the Eastern District of

21               California, http://www.caed.uscourts.gov/caednew/index.cfm/cmecf-e-

22               filing/representing-yourself-pro-se-litigant/

23          •    Lawyer Referral Services, The State Bar of California,

24               http://www.calbar.ca.gov/Public/Need-Legal-Help/Lawyer-Referral-Service.

25   IT IS SO ORDERED.
26
        Dated:     November 13, 2020
27                                                         UNITED STATES DISTRICT JUDGE

28
                                                       2
